Exhibit 10.12

RESTRICTED STOCK UNIT SUBSTITUTE AWARD AGREEMENT (“Agreement”)

This Restricted Stock Unit Award (“Award”) was awarded on August 4, 2008 (“Date
of Grant”), by Motorola, Inc. to Sanjay K. Jha (the “Grantee”).

WHEREAS, Grantee received the Award pursuant to the inducement grant exception
under the New York Stock Exchange rules;

WHEREAS, Grantee and Motorola, Inc. entered into an employment agreement (the
“Employment Agreement”), dated as of the 4th day of August 2008;

WHEREAS, the Award was made as a grant of Motorola, Inc. restricted stock units
authorized by the Board of Directors of Motorola, Inc. and the Compensation and
Leadership Committee of the Board of Directors of Motorola, Inc.;

WHEREAS, such Award has been assumed by Motorola Mobility Holdings, Inc. (and
including each of its Subsidiaries, the “Company” or “Motorola Mobility”)
through the Motorola Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”)
in connection with the distribution to holders of shares of Motorola, Inc.
common stock of the outstanding shares of Company common stock (the
“Distribution”);

WHEREAS, the terms of the Award are being amended only as necessary to reflect
the assumption and substitution of such Award by Motorola Mobility under the
terms of the Plan, including an adjustment to the number and kind of shares
underlying the Award and that future vesting will be based on employment or
service with Motorola Mobility or a Subsidiary; and

WHEREAS, the terms and conditions of the Award, including the terms and
conditions related to the vesting of Units upon a “Change in Control”, should be
construed and interpreted in accordance with the terms and conditions of the
Plan except to the limited extent otherwise required under the terms of the
Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company has assumed the
restricted stock units awarded to Grantee by Motorola, Inc. on the following
terms and conditions:

 

1. Assumption of Restricted Stock Units. The Company hereby substitutes a total
of [NUMBER OF UNITS] Motorola Mobility restricted stock units (the “Units”) for
the Award granted to Grantee by Motorola, Inc. subject to the terms and
conditions set forth below. All Awards shall be paid in whole shares of Motorola
Mobility Common Stock (“Common Stock”); no fractional shares shall be credited
or delivered to Grantee. For purposes of this Award, “Units” will include any
rights into which the Units may be converted (including cash accounts).

 

2. Restrictions. The Units awarded to Grantee are subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”) which shall lapse, if
at all, as described in Section 3 below. For purposes of this Award, the term
Units includes any additional Units granted to the Grantee with respect to
Units, still subject to the Restrictions.

 

  a.

Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to



--------------------------------------------------------------------------------

 

Restrictions. The Units shall be forfeited if Grantee violates or attempts to
violate these transfer Restrictions. Motorola Mobility shall have the right to
assign this Agreement, which shall not affect the validity or enforceability of
this Agreement, subject to the limitations on assignment contained in the
Employment Agreement. This Agreement shall inure to the benefit of assigns and
successors of Motorola Mobility and Predecessor (as defined below) and
references to Motorola Mobility or the Company shall include any such assigns
and successors.

 

  b. Any Units still subject to the Restrictions shall be automatically
forfeited upon Grantee’s termination of employment pursuant to Section 5(c) of
the Employment Agreement.

 

  c. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Award and
shall apply as if fully set forth herein mutatis mutandis and any capitalized
terms used in such Sections 7(a), (b) and (c) shall have the meanings ascribed
to such terms in the Employment Agreement.

 

  d. The Units are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments upon Financial Restatement, as such
policy is in effect on the date hereof (such policy, being the “Recoupment
Policy”). The Recoupment Policy provides for determinations by the Company’s
independent directors that, as a result of intentional misconduct by Grantee,
the Company’s financial results were restated (a “Policy Restatement”). In the
event of a Policy Restatement, the Company’s independent directors may require,
among other things (a) cancellation of any of the Units that remain outstanding;
and/or (b) reimbursement of any gains in respect of the Units, if and to the
extent the conditions set forth in the Recoupment Policy apply. Any
determinations made by the independent directors in accordance with the
Recoupment Policy shall be binding upon Grantee. The Recoupment Policy is in
addition to any other remedies which may be otherwise available at law, in
equity or under contract, to the Company.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

3. Lapse of Restrictions.

 

  a. The Restrictions applicable to the Units shall lapse, as long as the Units
have not been forfeited as described in Section 2 above, as follows:

 

  (i)

Vesting Period. Your Units will continue to vest in accordance with the original
terms and conditions set forth in the applicable Motorola Plans (as defined in
the Plan) and your award agreement having the Date of Grant specified above,
including any special vesting dates or conditions, with the exception that your
vesting on and after January 4, 2011 shall be determined solely by reference to
your employment or service with Motorola Mobility or a Subsidiary. For the Units
that are

 

-2-



--------------------------------------------------------------------------------

 

currently vested, and those that are scheduled to vest on each future vesting
date, you should refer to your on-line account (currently with Morgan Stanley
Smith Barney, and reachable at https://www.benefitaccess.com/). You are strongly
encouraged to view your on-line account immediately to completely understand
your Units and their vesting schedule.

For purposes of this Agreement, the “Restriction Period” applicable to a Unit
shall refer to the period of time beginning on the Date of Grant and ending on
the date that the Restrictions applicable to such Unit shall lapse, as set forth
in the table above.

 

  (ii) In addition, the Restrictions applicable to the Units shall lapse in
accordance with the terms of Section 5 of the Employment Agreement if and to the
extent applicable provisions under Section 5 of the Employment Agreement are
triggered.

 

  b. If, during the Restriction Period, the Grantee takes a Leave of Absence
from Motorola Mobility or a Subsidiary, the Units will continue to be subject to
this Agreement. If the Restriction Period expires while the Grantee is on a
Leave of Absence the Grantee will be entitled to the Units even if the Grantee
has not returned to active employment. “Leave of Absence” means an approved
leave of absence from Motorola Mobility or a Subsidiary that is not a
termination of employment, as determined by Motorola Mobility.

 

  c. To the extent the Restrictions lapse under this Section 3 with respect to
the Units, they will be free of the terms and conditions of this Award (other
than 2(c)).

 

4. Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

 

5. Dividends. No dividends (or dividend equivalents) shall be paid with respect
to Units credited to the Grantee’s account.

 

6. Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (a) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(b) establish a brokerage account for the Grantee and credit to that account the
number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed; provided that if the Units convert
into cash accounts they shall be settled in cash.

 

7.

Withholding Taxes. The Company is entitled to withhold applicable taxes for the
respective tax jurisdiction attributable to this Award or any payment made in
connection with the Units. Grantee may satisfy any minimum withholding
obligation in whole or in part by electing to have the plan administrator retain
shares of Common Stock deliverable in connection with the Units having a Fair

 

-3-



--------------------------------------------------------------------------------

 

Market Value on the date the Restrictions applicable to the Units lapse equal to
the amount to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Common Stock on the date the Restrictions
applicable to the Units lapse (the “Restrictions Lapse Date”) as reported for
the New York Stock Exchange -Composite Transactions in the Wall Street Journal
at www.online.wsj.com. In the event the New York Stock Exchange is not open for
trading on the Restrictions Lapse Date, or if the Common Stock does not trade on
such day, Fair Market Value for this purpose shall be the closing price of the
Common Stock on the last trading day prior to the Restrictions Lapse Date.

 

8. Voting and Other Rights.

 

  a. Grantee shall have no rights as a stockholder of the Company in respect of
the Units, including the right to vote and to receive cash dividends and other
distributions until delivery of certificates representing shares of Common Stock
in satisfaction of the Units.

 

  b. The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

 

9. Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola Mobility, its subsidiaries and Motorola, Inc.
and each of its subsidiaries (“Predecessor”) and Grantee’s employer hold certain
personal information about Grantee, that may include his/her name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary grade, hire data, salary, nationality, job title,
any shares of stock held in Motorola Mobility, or details of all restricted
stock units or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola Mobility, Predecessor and/or their Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola Mobility and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Motorola Mobility in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on Grantee’s behalf to a broker or other third party with whom
Grantee may elect to deposit any shares of stock acquired pursuant to the Plan.
Grantee may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola Mobility;
however, withdrawing consent may affect Grantee’s ability to participate in the
Plan.

 

-4-



--------------------------------------------------------------------------------

10. Nature of Award. By accepting this Award Agreement, the Grantee acknowledges
his or her understanding that the grant of the Award was completely at the
discretion of Predecessor, and that Motorola Mobility’s decision to assume this
Award in no way implies that similar awards may be granted in the future or that
Grantee has any guarantee of future employment. Nor shall the assumption and
substitution of the Award by the Company nor any future grant of any award by
the Company interfere with Grantee’s right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. Grantee’s acceptance of this Award is voluntary. The Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

 

11. Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company or Predecessor by the breach or anticipated breach of the Restrictive
Covenants will be irreparable and further agrees the Company or Predecessor may
obtain injunctive relief against the Grantee in addition to and cumulative with
any other legal or equitable rights and remedies the Company or Predecessor may
have pursuant to this Agreement, any other agreements between the Grantee and
the Company, or between Grantee and Predecessor, for the protection of
Confidential Information (as defined in the Employment Agreement), or law,
including the recovery of liquidated damages. Grantee agrees that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 14 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over the Grantee.
This relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.

 

12. Acknowledgements. With respect to the Units, this Agreement (and any
provisions of the Employment Agreement incorporated into this Agreement) is the
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 14 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that he has not, will not and cannot rely on any
representations not expressly made herein.

 

13. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

-5-



--------------------------------------------------------------------------------

14. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles unless otherwise provided in the Plan. Any disputes regarding this
Award or Agreement shall be brought only in the state or federal courts of
Illinois unless otherwise provided in the Plan.

 

15. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

 

16. Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.

 

17. 409A Compliance. Notwithstanding any provision in this Award to the
contrary, if the Grantee is a “specified employee” (certain officers of Motorola
Mobility within the meaning of Treasury Regulation Section 1.409A- 1(i) and
using the identification methodology selected by Motorola Mobility from time to
time) on the date of the Grantee’s termination of employment, any payment which
would be considered “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
the Grantee is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six month period immediately
following the date of the Grantee’s termination of employment will instead be
paid or delivered on the earlier of (i) the first day of the seventh month
following the date of the Grantee’s termination of employment and (ii) death.
Notwithstanding any provision in this Award that requires the Company to pay or
deliver payments with respect to Units upon vesting (or within 60 days following
the date that the applicable Units vest) if the event that causes the applicable
Units to vest is not a permissible payment event as defined in
Section 409A(a)(2) of the Code, then the payment with respect to such Units will
instead be paid or delivered on the earlier of (i) the specified date of payment
or delivery originally provided for such Units and (ii) the date of the
Grantee’s termination of employment (subject to any delay required by the first
sentence of this paragraph). Payment shall be made within 60 days following the
applicable payment date. For purposes of determining the time of payment or
delivery of any payment the Grantee is entitled to receive upon termination of
employment, the determination of whether the Grantee has experienced a
termination of employment will be determined by Motorola Mobility in a manner
consistent with the definition of “separation from service” under the default
rules of Section 409A of the Code.

 

18. Acceptance of Terms and Conditions. By electronically accepting this Award
Agreement within 30 days after the date of the electronic mail notification by
the Company to Grantee of the grant of this Award (“Email Notification Date”),
Grantee agrees to be bound by the foregoing terms and conditions, the Plan and
any and all rules and regulations established by Motorola Mobility in connection
with the assumption and substitution of the Award. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date
Grantee will not be entitled to the Units.

 

-6-



--------------------------------------------------------------------------------

19. Plan Documents. The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

20. Subsidiary Definition. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola Mobility and which is consolidated for
financial reporting purposes.

 

21. Miscellaneous. The Units shall be subject to Section 3(b)(iii)(G),
Section 3(b)(iii)(H) and Section 5 of the Employment Agreement.

 

 

  

 

 

Sanjay K. Jha

Date    Signature   Printed Name     

 

IN ORDER FOR THE ABOVE-REFERENCED UNITS TO BE AWARDED, THIS AGREEMENT, SIGNED
AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY c/o EXECUTIVE REWARDS NO LATER
THAN 30 DAYS FROM THE DATE OF COMMUNICATION.

 

-7-